Citation Nr: 0522732	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the veteran was initially denied service 
connection for a low back strain and sinusitis in a November 
2001 rating decision.  He then filed a notice of disagreement 
with both of these determinations in July 2002.  In a 
subsequent rating decision, dated in April 2003, the RO 
granted service connection for residuals of a lumbar spine 
injury, but continued the denial of service connection for 
sinusitis.  However, in a subsequent April 2003 written 
statement, the veteran indicated he wished to withdrawal his 
claim for service connection for sinusitis.  Therefore, the 
Board will confine this discussion to the issue as set forth 
on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  An omission was then corrected by reinserting 
two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  
The amendment and correction were made effective from 
September 26, 2003.  The veteran was provided with these 
changed regulations in September 2003; however, the veteran's 
June 2003 VA examination was conducted prior to the most 
recent revision of the regulations.

The Board notes that the veteran has not specifically 
indicated that his back disability has worsened since his 
last examination in March 2003.  However, he indicated in 
September 2003 that he has radiating pain, a symptom not 
reported on the last examination.  Furthermore, the veteran's 
representative has espressly indicated the veteran's 
disability worsened since his examination.  Accepting the 
statements as those on behalf of the veteran, and 
understanding that the veteran's present level of disability 
is at issue, the Board finds that a remand is necessary to 
afford the veteran an additional and more extensive 
examination.  In particular, the VA examiner will be asked to 
evaluate the veteran's described radiating pain.

In addition, the veteran and his representative have 
indicated that the veteran has lost jobs and time at work 
because of his back disability.  He indicated in a June 2003 
written statement that he was permitted 80 hours of personal 
time per year and was now 108 hours behind because of his 
back disability.  Further, the veteran submitted a rough 
draft of an employment memorandum that appears to detail how 
his employer was dealing with the veteran's time off work.  
Therefore, the Board finds that a remand is necessary to 
attempt to gather more information about the veteran's 
employment and the impact of his back disability.

Therefore, due process demands that this claim be REMANDED to 
the RO for the following:

1.  The RO should request any additional 
treatment records for the veteran from the 
Boise VA Medical Center, dated from June 2003 
to the present, and associate them with the 
veteran's claims file.

2.  After obtaining any necessary 
authorization from the veteran, the RO should 
contact the veteran's employer and request any 
available employment records.  These should 
include records of days off, promotions, pay 
increases, and any other evidence regarding 
the impact of the veteran's back disability 
upon his employment.  All obtained records 
should be associated with the claims file.

3.  The RO should make arrangements for the 
veteran to be afforded orthopedic and 
neurologic examinations, to ascertain the 
current nature and extent of severity of his 
low back disability.  The claims file, 
including this Remand, must be made available 
to and reviewed by each examiner in 
conjunction with the examinations.

a.  The examination request should 
note that the veteran is service 
connected for residuals of a lumbar 
spine injury.  The examinations 
should include any indicated special 
diagnostic tests, including nerve 
conduction studies for radiating 
pain, if any, from his low back 
disability that are deemed necessary 
for an accurate assessment.  Any 
further indicated special studies 
should be conducted, and all clinical 
findings reported in detail.

b.  The examiners should record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment 
on the functional limitations, if 
any, caused by the veteran's service-
connected lumbar spine disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

c.  The orthopedic examiner should be 
requested to: (1) state the range of 
motion of the veteran's lumbar spine, 
in degrees, noting the normal range 
of motion of the lumbar spine; (2) 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected back disability, 
expressed, if feasible, in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination; and 
(3) express an opinion as to whether 
pain in the lumbar spine could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use, noting, if 
feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

d.  The neurological examiner should 
be requested to report all 
neurological complaints or findings 
attributable to the veteran's 
service-connected residuals of a 
lumbar spine injury, noting: 
(1) whether the veteran experiences 
recurring attacks, and whether he 
experiences intermittent relief 
between those attacks; (2) whether 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent 
ankle jerk, or any other positive 
neurological finding; and (3) whether 
the veteran has a bladder disorder 
and, if so, whether it is at least as 
likely as not that any bladder 
disorder found to be present is due 
to the veteran's service-connected 
back disability.




e.  Both examiners (if more than one 
are involved) are requested to 
express an opinion as to whether 
radiating pain from the low back to 
the lower extremities, if found on 
examination(s), or any other 
disorder(s) found on examination of 
the back, is/are secondary to, or are 
part and parcel with the service-
connected disability.

f.  In addition, both examiners are 
requested to offer opinions as to (1) 
whether the veteran's complaints are 
consistent with the objective 
clinical findings; (2) whether the 
veteran's service-connected back 
disability has resulted in 
incapacitating episodes having a 
total duration of at least 2 weeks 
during the past 12 months; and 
(3) whether the veteran's lumbar 
spine disability limits his ability 
to work, and affects his ability to 
obtain and maintain substantially 
gainful employment.  A rationale 
should be provided for all opinions 
offered.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an initial evaluation in 
excess of 10 percent for residuals of a lumbar 
spine injury.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, since the September 2003 
SOC.  An appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


